DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-64 directed to invention non-elected without traverse.  Accordingly, claims 33-64 have been cancelled.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 01/20/2022, with respect to current claims 1-32 and 65-67 have been fully considered and are persuasive.
The previous 112(b) claim rejection regarding claims 1-32 and 65-67 have been considered and are now withdrawn as a result of the current claim amendment.

Allowable Subject Matter
Claims 1-32 and 65-67 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Fernando Benjamin Fischmann (U.S. 2008/0116142 A1) (hereinafter “Fischmann”), Fernando Benjamin Fischmann Torres (U.S. 2011/0210076 A1) (hereinafter “Fischmann2”), Fernando Benjamin Fischmann Torres (U.S. 2014/0332472 A1) (hereinafter “Fischmann3”), and Fernando Benjamin Fischmann (U.S. 2014/0166588 A1) (hereinafter “Fischmann4”) are all considered the closest prior arts.  However, none of the references explicitly teach a ratio between a volume of water contained within the dissipation zone 2 and a volume of water contained within the sedimentation zone 1 is from 1:2 to 1:40, a daily average no more than 20% of the total number of bathers within the large water body are present in the sedimentation zone 1, a daily average at least 80% of the total number of bathers within the large water body are present in the dissipation zone 2 with a maximum density of one bather per two square meters, a CT index is at least 42 every 72 hours, and a contamination reduction index (CRI) of up to 30 minutes, as recited in amended, independent claim 1.
	Corresponding dependent claims 2-32 and 65-67 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773